

Exhibit 10.5




FORUM ENERGY TECHNOLOGIES, INC.
2010 STOCK INCENTIVE PLAN


2016 EMPLOYEE RESTRICTED STOCK AGREEMENT
This Restricted Stock Agreement (this “Agreement”) is made as of the ___ day of
______, 2016 (the “Date of Grant”), between Forum Energy Technologies, Inc., a
Delaware corporation (the “Company”), and _____________ (the “Employee”).
1.Award. Pursuant to the Forum Energy Technologies, Inc. 2010 Stock Incentive
Plan (the “Plan”), as of the Date of Grant, [number of shares] shares (the
“Restricted Shares”) of the Company’s common stock, par value $.01 per share,
shall be issued as hereinafter provided in the Employee’s name subject to
certain restrictions thereon. The Employee acknowledges receipt of a copy of the
Plan, and agrees that this award of Restricted Shares shall be subject to all of
the terms and provisions of the Plan, including future amendments thereto, if
any, pursuant to the terms thereof.
2.Definitions. Capitalized terms used in this Agreement that are not defined
below or in the body of this Agreement shall have the meanings given to them in
the Plan. In addition to the terms defined in the body of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:
(a)
“Earned Shares” means the Restricted Shares after the lapse of the Forfeiture
Restrictions without forfeiture.

(b)    “Securities Act” means the Securities Act of 1933, as amended.
3.    Restricted Shares. The Employee hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:


1

--------------------------------------------------------------------------------



Exhibit 10.5




(a)    Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of. The obligation to forfeit and surrender unvested Restricted Shares
to the Company upon termination of service as provided in the preceding sentence
is herein referred to as the “Forfeiture Restrictions.” The Forfeiture
Restrictions shall be binding upon and enforceable against any transferee of
Restricted Shares.
(b)    Lapse of Forfeiture Restrictions. Provided that the Employee has been
continuously employed by the Company or any of its Affiliates (collectively, the
“Company Group”) from the Date of Grant through the lapse date set forth in the
following schedule, the Forfeiture Restrictions shall lapse with respect to a
percentage of the Restricted Shares determined in accordance with the following
schedule:
Vesting Date
Additional Percentage of

Total Number of Restricted Shares as to Which Forfeiture Restrictions
Lapse            


First Anniversary of Date of Grant
25%

Second Anniversary of Date of Grant
25%

Third Anniversary of Date of Grant
25%

Fourth Anniversary of Date of Grant
25%

Except as otherwise provided in Section 4, any Restricted Shares with respect to
which the Forfeiture Restrictions do not lapse in accordance with the preceding
provisions of this Section 3(b) shall be forfeited to the Company for no
consideration as of the date of the termination of the Employee’s employment
with the Company.
(c)    Certificates. A certificate evidencing the Restricted Shares shall be
issued by the Company in the Employee’s name, pursuant to which the Employee
shall have all of the rights of a stockholder of the Company with respect to the
Restricted Shares, including, without limitation, voting rights and the right to
receive dividends (provided, however, that dividends paid in shares of the
Company’s stock shall be subject to the Forfeiture Restrictions and further
provided that dividends that are paid other than in shares of the Company’s
stock shall be paid no later than the end of the calendar year in which the
dividend for such class of stock is paid to stockholders of such class or, if
later, the 15th day of the third month following the date the dividend is paid
to stockholders of such class of stock). Notwithstanding the foregoing, the
Company may, in its discretion, elect to complete the delivery of the Restricted
Shares by means of electronic, book-entry statement, rather than issuing
physical share certificates. The Employee may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of the stock until the Forfeiture
Restrictions have expired, and a breach of the terms of this Agreement shall
cause a forfeiture of the Restricted Shares. The certificate, if any, shall be
delivered upon issuance to the Secretary of the Company or to such other
depository as may be designated by the Committee as a depository for safekeeping


2

--------------------------------------------------------------------------------



Exhibit 10.5




until the forfeiture of such Restricted Shares occurs or the Forfeiture
Restrictions lapse pursuant to the terms of the Plan and this Agreement. At the
Company’s request, the Employee shall deliver to the Company a stock power,
endorsed in blank, relating to the Restricted Shares. Upon the lapse of the
Forfeiture Restrictions without forfeiture, the Company shall cause a new
certificate or certificates to be issued without legend (except for any legend
required pursuant to applicable securities laws or any agreement to which the
Employee is a party) in the name of the Employee in exchange for the certificate
evidencing the Restricted Shares or, as may be the case, the Company shall issue
appropriate instructions to the transfer agent if the electronic, book-entry
method is utilized.
(d)    Corporate Acts. The existence of the Restricted Shares shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding. The prohibitions of Section 3(a) hereof shall not apply to
the transfer of Restricted Shares pursuant to a plan of reorganization of the
Company, but the stock, securities or other property received in exchange
therefor shall also become subject to the Forfeiture Restrictions and provisions
governing the lapsing of such Forfeiture Restrictions applicable to the original
Restricted Shares for all purposes of this Agreement, and the certificates, if
any, representing such stock, securities or other property shall be legended to
show such restrictions.
4.    Termination of Employment.
(a)Death or Disability. If the Employee dies or becomes Disabled, to the extent
not previously vested pursuant to Section 3 above, the Restricted Shares
described in Section 3 that are unvested as of the date of the Employee’s death
or Disability, as applicable, shall become vested Earned Shares in a pro rata
amount determined by a fraction with respect to each unvested quarter of the
Restricted Shares, the numerator of which shall be the number of months (not
including any partial months) that have elapsed for the period beginning on the
Date of Grant and ending on the date of the Employee’s death or Disability, as
applicable, and the denominator of which shall be the number of months for the
period beginning on the Date of Grant and ending on the corresponding
anniversary of the date on which each such unvested quarter of the Restricted
Shares would have vested pursuant to Section 3. Any remaining unvested
Restricted Shares shall be forfeited.
(a)    Change in Control. If a Change in Control occurs and, on or within two
years after the date of consummation of such Change in Control, the Employee’s
employment with the Company Group is terminated involuntarily by the Company
Group without Cause (as defined below) or by the Employee for Good Reason (as
defined below), then any Restricted Shares held by the Employee at the time of
the Employee’s termination of employment shall vest and become Earned Shares and
all Forfeiture Restrictions shall immediately lapse. For purposes of this
Section 4(b), “Cause” shall mean a determination by the Company that the
Employee has engaged in gross negligence or willful misconduct in the
performance of the Employee’s duties with respect to the Company or any of its
Affiliates; has materially breached any provision of any written agreement or
corporate policy or


3

--------------------------------------------------------------------------------



Exhibit 10.5




code of conduct established by the Company or any of its Affiliates; has
willfully engaged in conduct that is materially injurious to the Company or any
of its Affiliates; or has been convicted of, pleaded no contest to or received
adjudicated probation or deferred adjudication in connection with a felony
involving fraud, dishonesty or moral turpitude (or a crime of similar import in
a foreign jurisdiction).
For purposes of this Section 4(b), “Good Reason” shall mean the occurrence of
any of the following events without the Employee’s express written consent:
i
a change in the Employee’s status, title or position with the Company Group,
including as an officer of the Company, which, in the Employee’s good faith
judgment, does not represent a promotion, with commensurate adjustment of
compensation, from the Employee’s status, title or position as in effect
immediately prior thereto; the assignment to the Employee of any duties or
responsibilities which, in the Employee’s good faith judgment, are inconsistent
with the Employee’s status, title or position in effect immediately prior to
such assignment; the withdrawal from the Employee of any duties or
responsibilities which, in the Employee’s good faith judgment, are consistent
with such status, title or position in effect immediately prior to such
withdrawal; or any removal of the Employee from or any failure to reappoint or
reelect the Employee to any position; provided that the circumstances described
in this item (i) do not apply as a result of the Employee’s death, Retirement,
or Disability or following receipt by the Employee of written notice from the
Company of the termination of the Employee’s employment for Cause;

ii
a reduction by the Company in the Employee’s then current base salary;

iii
the failure by the Company to continue in effect any benefit or compensation
plan in which the Employee was participating immediately prior to such failure
other than as a result of the normal expiration or amendment of any such plan in
accordance with its terms; or the taking of any action, or the failure to act,
by the Company which would adversely affect the Employee’s continued
participation in any benefit or compensation plan on at least as favorable a
basis to the Employee as is the case immediately prior to the action or failure
to act or which would materially reduce the Employee’s benefits under any such
plan or deprive the Employee of any material benefit enjoyed by the Employee
immediately prior to the action or failure to act;

iv
the relocation of the principal place of the Employee’s employment to a location
25 miles further from the Employee’s then current principal residence;

v
the failure by the Company upon a Change in Control to obtain an agreement,
satisfactory to the Employee, from any successor or assign of the Company
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent the Company would be required to perform if no succession or
assignment had taken place; or



4

--------------------------------------------------------------------------------



Exhibit 10.5




vi
any material default by the Company in the performance of its obligations under
this Agreement.

Any event or condition described in provisions (i) through (vi) above which
occurs prior to the effective date of any Change in Control, but which the
Employee reasonably demonstrates (x) was at the request of a third party who has
indicated an intention or taken steps reasonably calculated to effect a Change
in Control, or (y) otherwise arose in connection with or in anticipation of a
Change in Control, shall constitute Good Reason for purposes of this Agreement
notwithstanding that it occurred prior to such effective date. The Employee’s
continued employment or failure to give the Company any notice of termination
for Good Reason shall not constitute consent to, or a waiver of rights with
respect to, any circumstances constituting Good Reason hereunder. For purposes
of this Section 4(c), any good faith determination of Good Reason made by the
Employee shall be conclusive.
5.    Status of Stock. The Employee understands that at the time of the
execution of this Agreement the sale of the Restricted Shares has not been
registered under the Securities Act or any state securities law and that the
Company does not currently intend to effect any such registration.
The Employee agrees that the Restricted Shares and the Earned Shares when issued
under this Agreement are being acquired for investment without a view to
distribution, within the meaning of the Securities Act, and shall not be sold,
transferred, assigned, pledged or hypothecated in the absence of (a) an
effective registration statement for the sale of such shares under the
Securities Act and applicable state securities laws or (b) if requested by the
Company, the delivery by the Employee to the Company of a written opinion of
legal counsel, who shall be satisfactory to the Company, addressed to the
Company and satisfactory in form and substance to the Company’s counsel, to the
effect that an applicable exemption from the registration requirements of the
Securities Act and any applicable state securities laws is available. The
Employee also agrees that the Restricted Shares and Earned Shares issued under
this Agreement will not be sold or otherwise disposed of in any manner which
would constitute a violation of any applicable federal or state securities laws.
In addition, the Employee agrees that (a) the certificates, if any, representing
the Restricted Shares and Earned Shares may bear such legend or legends as the
Committee deems appropriate in order to reflect the Forfeiture Restrictions and
to assure compliance with applicable securities laws, (b) the Company may refuse
to register the transfer of the Restricted Shares or Earned Shares on the stock
transfer records of the Company if such proposed transfer would constitute a
violation of the Forfeiture Restrictions or, in the opinion of counsel
satisfactory to the Company, of any applicable securities law, and (c) the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Restricted Shares.
6.    Withholding of Tax. To the extent that the receipt of the Restricted
Shares or the lapse of any Forfeiture Restrictions results in compensation
income or wages to the Employee for federal, state, local or foreign tax
purposes, the Company shall withhold an appropriate number of shares of Common
Stock, having a Fair Market Value determined in accordance with the Plan, equal
to the amount necessary to satisfy the minimum federal, state, local and foreign
tax withholding obligation with respect to such resulting compensation income or
wages. In lieu of withholding of


5

--------------------------------------------------------------------------------



Exhibit 10.5




shares of Common Stock, the Committee may, in its discretion, authorize tax
withholding to be satisfied by a cash payment to the Company, by withholding an
appropriate amount of cash from base pay, or by such other method as the
Committee determines may be appropriate to satisfy all obligations for
withholding of such taxes. The Employee acknowledges and agrees that the Company
is making no representation or warranty as to the tax consequences to the
Employee as a result of the receipt of the Restricted Shares, the lapse of any
Forfeiture Restrictions or the forfeiture of any Restricted Shares pursuant to
the Forfeiture Restrictions.
7.    Employment Relationship. For purposes of this Agreement, the Employee
shall be considered to be in the employment of the Company as long as the
Employee remains an employee of the Company Group. Without limiting the scope of
the preceding sentence, it is specifically provided that the Employee shall be
considered to have terminated employment with the Company Group at the time of
the termination of the “Affiliate” status of the entity or other organization
that employs the Employee. Nothing in the adoption of the Plan, nor the award of
the RSUs thereunder pursuant to this Agreement, shall confer upon the Employee
the right to continued employment by the Company Group or affect in any way the
right of the Company Group to terminate such employment at any time. Unless
otherwise provided in a written employment agreement or by applicable law, the
Employee’s employment by the Company shall be on an at-will basis, and the
employment relationship may be terminated at any time by either the Employee or
the Company Group for any reason whatsoever, with or without cause or notice.
Any question as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee or its delegate, and its determination shall be final.
8.    Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of the Employee, such
notices or communications shall be effectively delivered if hand delivered to
the Employee at the Employee’s principal place of employment or if sent by
registered or certified mail to the Employee at the last address the Employee
has filed with the Company. In the case of the Company, such notices or
communications shall be effectively delivered if sent by registered or certified
mail to the Company at its principal executive offices.
9.    Binding Effect; Survival. This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under the Employee. The provisions of Section 4 shall survive the lapse
of the Forfeiture Restrictions without forfeiture.
10.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Restricted Shares granted hereby. Without
limiting the scope of the preceding sentence, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect. Any
modification of this Agreement shall be effective only if it is in writing and
signed by both the Employee and an authorized officer of the Company.
11.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.


6

--------------------------------------------------------------------------------



Exhibit 10.5






IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.


FORUM ENERGY TECHNOLOGIES, INC.


By:                        
C. Christopher Gaut
Chairman, President and CEO


EMPLOYEE


                                                
                        




7